ORDER
PER CURIAM.
AND NOW, this 12th day of January, 2004, the Findings of Fact and Conclusions of Law set forth in this Court’s Opinion dated November 6, 2003 having become final pursuant to C.J.D.R.P. No. 503, and after the hearing held by the full Court on December 17, 2003 on the issue of sanctions, IT IS HEREBY ORDERED that Respondent, Joseph A. Jaffe is removed from office and shall be ineligible to hold judicial office in the future.
O’LEARY, J., did not participate in the consideration or disposition of this order.